ACQUISITION AGREEMENT




         THIS ACQUISITION AGREEMENT (this "Agreement") is dated as of March 11,
2008, by and among China Aoxing Pharmaceutical Company Inc, a Florida
Corporation (the "Purchasers", "CAXG" or the "Company"), Shijiazhuang Lerentang
Pharmaceutical Company Limited, a Chinese corporation ("LRT" or the "Acquiree").




RECITALS:




         CAXG and LRT desire to complete an acquisition transaction pursuant to
which CAXG, through Hebei Aoxing Pharmaceutical Group Company Limited, its
subsidiary in China, shall acquire 100% ownership of LRT in exchange for a
consideration of 80 million RMB in cash and 8 million shares of CAXG restricted
common stock; and




         The Board of Directors of CAXG and the three
shareholders/representatives, who own 100% of LRT together, have each approved
the proposed transaction, contingent upon satisfaction prior to closing of all
of the terms and conditions of this Agreement; and




         THE SHAREHOLDER are the owners of 100% ownership of LRT, including:




(i)

Shijiazhuang Lerentang Medical Company, Limited, a shareholder of 36.8% of LRT,
represented by Shuangjun Xu;

(ii)

 Worker Union of Shijiazhuang Lerentang Medical Company, Limited, a shareholder
of 7.2% of LRT, represented by Yongjun Song;

(iii)

Worker Union of Shijiazhuang Lerentang Pharmaceutical Company, Limited, a
shareholder of 56% of LRT, represented by Jihong Zhou.




; and




         THE PARTIES desire to make certain representations, warranties and
agreements in connection with completion of the proposed acquisition
transaction.




         NOW, THEREFORE, in consideration of the foregoing recitals, which shall
be considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:





1




ARTICLE I

THE ACQUISITION




         1.1 THE ACQUISITION. At the Closing (as hereinafter defined), CAXG
shall acquire 100% of the ownership of LRT from the SHAREHOLDER.

Consideration to be paid by CAXG shall be 8,000,000 restricted shares of the
Company plus a total of 80,000,000 RMB in cash ("Consideration").

                                     

         LRT was established in 1935, based in Shijiazhuang City, Hebei
Province, China.  LRT engages in the businesses of manufacturing and marketing
of various kinds of pharmaceuticals products. It is a profitable company with
the total annual product sales of approximately $9MM for the year ended December
2007.  LRT currently has 127 SFDA-approved products in its portfolio and has
developed a rich line of pain management drugs in pills, tablets, capsules, oral
solutions and other formulations. LRT’s best selling product is the Zhong Tong
An Capsules, an effective pain medicine developed solely by LRT to relieve
dental pain, sore throats and oral ulcers.  Zhong Tong An Capsules accounted for
approximately 50% of LRT’s total revenue in 2007.  LRT currently has 52 products
listed in the first and second classes of the National Medical Insurance
Program, and 101 products entered in the national OTC medicine book. In 2004,
LRT passed GMP production certificates for all of its production lines.




The Acquisition shall take place upon the terms and conditions provided for in
this Agreement and in accordance with applicable law.




         1.2 CLOSING AND EFFECTIVE TIME. Subject to the provisions of this

Agreement, the parties shall hold a closing (the "Closing") on (i) the first
business day on which each and all of the conditions set forth in Article V to
be fulfilled prior to the Closing is fulfilled or waived or (ii) on a date
mutually agreed (the "Effective Time").




ARTICLE II

REPRESENTATIONS AND WARRANTIES




         2.1 REPRESENTATIONS AND WARRANTIES OF CAXG. CAXG represents and
warrants to LRT and the SHAREHOLDERS as follows:




         (a) ORGANIZATION, STANDING AND POWER. CAXG owns and operates subsidiary
that is corporation duly organized, validly existing and in good standing under
the laws of China and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted, and
is duly qualified and in good standing to do business in each jurisdiction in
which the nature of its business or the ownership or leasing of its properties
makes such qualification necessary.








2




         (b) CERTIFICATE OF INCORPORATION, BYLAWS, AND MINUTE BOOKS. The copies
of the Articles of Incorporation and of the Bylaws of CAXG which have been
delivered to LRT are true, correct and complete copies thereof. The minute book
of CAXG, which has been made available for inspection, contains accurate minutes
of all meetings and accurate consents in lieu of meetings of the Board of
Directors (and any committee thereof) and of the shareholders of CAXG since the
date of incorporation and accurately reflects all transactions referred to in
minutes and consents in lieu of meetings.




         (c) AUTHORITY. CAXG has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of CAXG. No other corporate or shareholder proceedings on the part of
CAXG are necessary to authorize the Acquisition, or the other transactions
contemplated hereby.

                                  

         (d) CONFLICT WITH OTHER AGREEMENTS; APPROVALS. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or the loss of a
material benefit under, or the creation of a lien, pledge, security interest or
other encumbrance on assets (any such conflict, violation, default, right of
termination, cancellation or acceleration, loss or creation, a "violation")
pursuant to any provision of the Articles of Incorporation or Bylaws or any
organizational document of CAXG or, result in any violation of any loan or
credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to CAXG which violation would have a material adverse effect on CAXG taken as a
whole. No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental or instrumentality, domestic or foreign (a "Governmental
Entity") is required by or with respect to CAXG in connection with the execution
and delivery of this Agreement by CAXG or the consummation by CAXG of the
transactions contemplated hereby.




         (e) BOOKS AND RECORDS. CAXG has made and will make available for
inspection by LRT upon reasonable request all the books of CAXG to the business
of CAXG. Such books of CAXG have been maintained in the ordinary course of
business. All documents furnished caused to be furnished to LRT by CAXG are true
and correct copies, and there are no amendments or modifications thereto except
as set forth in such documents.




         (f) COMPLIANCE WITH LAWS. CAXG is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other





3




requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.




         (g) SEC FILINGS. CAXG has filed all periodic reports required to be
filed with the Securities and Exchange Commission and as of the date hereof, is
current in its filing obligations.




         (h) FINANCIAL STATEMENTS AND TAX RETURNS. Copies of CAXG's audited
financial statements for the fiscal year ended June 30, 2007 and of its tax
return for the fiscal year 2007 have been delivered to LRT.




         (i) LITIGATION. There is no suit, action or proceeding pending, or, to
the knowledge of CAXG, threatened against or affecting CAXG which is reasonably
likely to have a material adverse effect on CAXG, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against CAXG having, or which, insofar as reasonably can be
foreseen, in the future could have, any such effect.




         (j) TAX RETURNS. CAXG has duly filed any tax reports and returns
required to be filed by it and has fully paid all taxes and other charges
claimed to be due from it by any federal, state or local taxing authorities.
There are not now any pending questions relating to or claims asserted for,
taxes or assessments asserted upon CAXG.




         2.2 REPRESENTATIONS AND WARRANTIES OF LRT. LRT represents and warrants
to CAXG as follows:




         (a) ORGANIZATION, STANDING AND POWER. LRT is a corporation duly
organized, validly existing and in good standing under the laws of China, has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted, and is duly qualified and in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary.




         (b) CERTIFICATE OF INCORPORATION, BYLAWS AND MINUTE BOOKS. The copies
of the Certificate of Incorporation and of the other corporate documents of LRT
which have been delivered to CAXG are true, correct and complete copies thereof.
The minute books of LRT which have been made available for inspection contain
accurate minutes of all meetings and accurate consents in lieu of meetings of
the Board of Directors (and any committee thereof) and of the shareholders of
LRT since the date of incorporation and accurately reflect all transactions
referred to in such minutes and consents in lieu of meetings.




         (c) AUTHORITY. LRT has all requisite power to enter into this Agreement
and, subject to approval of the proposed transaction by the holders of 100% of
its ownership





4




which are entitled to vote to approve the proposed transaction, has the
requisite power and authority to consummate the transactions contemplated
hereby. Except as specified herein, no other corporate or shareholder
proceedings on the part of LRT are necessary to authorize the Acquisition and
the other transactions contemplated hereby.




         (d) CONFLICT WITH AGREEMENTS; APPROVALS. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, conflict with, or result in any violation of any provision of
the Certificate of Incorporation or Bylaws of LRT or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to LRT or its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to LRT in connection with the and delivery of this Agreement by
LRT, or the consummation by LRT of the transactions contemplated hereby.




         (e) BOOKS AND RECORDS. LRT has made and will make available for
inspection by CAXG upon reasonable request all the books of account, relating to
the business of LRT. Such books of account of LRT have been maintained in the
ordinary course of business. All documents furnished or caused to be furnished
to CAXG by LRT are true and correct copies, and there are no amendments or
modifications thereto except as set forth in such documents.




         (f) COMPLIANCE WITH LAWS. LRT is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.




         (g) LIABILITIES AND OBLIGATIONS. LRT has no material liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) liabilities
that are reflected and reserved against on the LRT financial statements that
have not been paid or discharged since the date thereof and (ii) liabilities
incurred since the date of such financial statements in the ordinary course of
business consistent with past practice and in accordance with this Agreement.




         (h) LITIGATION. There is no suit, action or proceeding pending, or, to
the knowledge of LRT threatened against or affecting LRT, which is reasonably
likely to have a material adverse effect on LRT, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against LRT having, or which, insofar as reasonably can be foreseen,
in the future could have, any such effect.








5




         (i) TAXES. LRT has filed or will file within the time prescribed by law
(including extension of time approved by the appropriate taxing authority) all
tax returns and reports required to be filed with all other jurisdictions where
such filing is required by law; and LRT has paid, or made adequate provision for
the payment of all taxes, interest, penalties, assessments or deficiencies due
and payable on, and with respect to such periods. LRT knows of (i) no other tax
returns or reports which are required to be filed which have not been so filed
and (ii) no unpaid assessment for additional taxes for any fiscal period or any
basis therefore.




         (j) LICENSES, PERMITS; INTELLECTUAL PROPERTY. LRT owns or possesses in
the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted. Neither the execution or
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will require any notice or consent under or have any material adverse
effect upon any such authorizations.




         2.3 REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS. By execution of
this Agreement, each of the SHAREHOLDERS represents and warrants to CAXG as
follows:




         (a) OWNERSHIP FREE AND CLEAR. The ownership of LRT which he or she owns
are free and clear of any liens, claims, options, charges or encumbrances of any
nature.




         (b) UNQUALIFIED RIGHT TO TRANSFER OWNERSHIPS. He or she has the
unqualified right to sell, assign, and deliver the portion of the ownership of
LRT and, upon consummation of the transactions contemplated by this Agreement,
CAXG will acquire good and valid title to such ownerships, free and clear of all
liens, claims, options, charges, and encumbrances of whatsoever nature.




         (c) AGREEMENT AND TRANSACTION DULY AUTHORIZED. He or she is authorized
to execute and deliver this Agreement and to consummate the acquisition
transaction described herein. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which such SHAREHOLDER is a party or by which such SHAREHOLDER is bound.




ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS




         3.1 COVENANTS OF LRT AND CAXG. During the period from the date of this
Agreement and continuing until the Effective Time, LRT and CAXG each agree as to





6




themselves (except as expressly contemplated or permitted by this Agreement, or
to the extent that the other party shall otherwise consent in writing):




         (a) ORDINARY COURSE. Each party shall carry on its respective
businesses in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted.




         (b) DIVIDENDS; CHANGES IN STOCK. No party shall (i) declare or pay any
dividends on or make other distributions in respect of any of its capital stock,
or (ii) repurchase or otherwise acquire, or permit any subsidiary to purchase or
otherwise acquire, any shares of its capital stock.




         (c) ISSUANCE OF SECURITIES. No party shall issue, deliver or sell, or
authorize or propose the issuance, delivery or sale of, any shares of its
capital stock of any class, any voting debt or any securities convertible into,
or any rights, warrants or options to acquire, any such shares, voting debt or
convertible securities.




         (d) GOVERNING DOCUMENTS. No party shall amend or propose to amend its
Articles of Incorporation or Bylaws.




         (e) NO DISPOSITIONS. Except for the transfer of assets in the ordinary
course of business consistent with prior practice, no party shall sell, lease,
encumber or otherwise dispose of, or agree to sell, lease, encumber or otherwise
dispose of, any of its assets, which are material, individually or in the
aggregate, to such party.




         (f) INDEBTEDNESS. No party shall incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities of such party or guarantee any
debt securities of others other than in each case in the ordinary course of
business consistent with prior practice.




         3.2 OTHER ACTIONS. No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so
limited), or in any of the conditions to the Acquisition set forth in Article V
not being satisfied.




ARTICLE IV

ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS




         4.1 RESERVED




         4.2 ACCESS TO INFORMATION. Upon reasonable notice, CAXG and LRT shall
each afford to the officers, employees, accountants, counsel and other
representatives of the other company, access to all their respective properties,
books,





7




contracts, commitments and records and, during such period, each of CAXG and LRT
shall furnish promptly to the other (a) a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of Federal or state securities laws and (b)
all other information concerning its business, properties and personnel as such
other party may reasonably request. Unless otherwise required by law, the
parties will hold any such information which is nonpublic in confidence until
such time as such information otherwise becomes publicly available through no
wrongful act of either party, and in the event of termination of this Agreement
for any reason each party shall promptly return all nonpublic documents obtained
from any other party, and any copies made of such documents, to such other
party.




         4.3 LEGAL CONDITIONS TO ACQUISITION. Each of CAXG and LRT shall take
all reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Acquisition and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon any of them or upon any of their related entities or
subsidiaries in connection with the Acquisition. Each party shall take all
reasonable actions necessary to obtain (and will cooperate with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Entity or other public or private third party, required to
be obtained or made by CAXG or LRT or any of their related entities or
subsidiaries in connection with the Acquisition or the taking of any action
contemplated thereby or by this Agreement.




ARTICLE V

CONDITIONS PRECEDENT




         5.1 CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT THE ACQUISITION.
The respective obligations of each party to effect the Acquisition shall be
conditional upon the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby.




         5.2 CONDITIONS TO OBLIGATIONS OF CAXG. The obligation of CAXG to effect
the Acquisition is subject to the satisfaction of the following conditions on or
before the Closing Date unless waived by CAXG:




         (a) REPRESENTATIONS AND WARRANTIES. The representations and warranties
of LRT set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date) as of the Closing
Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement, and





8




CAXG shall have received a certificate signed on behalf of LRT by each of the
SHAREHOLDERS to such effect.




         (b) PERFORMANCE OF OBLIGATIONS OF LRT. LRT shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and CAXG shall have received a
certificate signed on behalf of LRT by all SHAREHOLDERS to such effect.




         (c) CLOSING DOCUMENTS. CAXG shall have received such certificates and
other closing documents as counsel for CAXG shall reasonably request.




         (d) SALES OF OWNERSHIPS. SHAREHOLDERS holding 100% of the ownership of
LRT shall have executed this Agreement and consented to completion of the
acquisition transaction described herein.




         (e) CONSENTS. LRT shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of CAXG, individually or in the aggregate, have a material adverse
effect on LRT and its subsidiaries and related entities taken as a whole upon
the consummation of the transactions contemplated hereby. LRT shall also have
received the approval of its shareholders in accordance with applicable law.




         (f) DUE DILIGENCE REVIEW. CAXG shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of LRT and shall not have determined that any of the representations
or warranties of LRT contained herein are, as of the date hereof or the Closing
Date, inaccurate in any material respect or that LRT is otherwise in violation
of any of the provisions of this Agreement.




         (g) PENDING LITIGATION. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of CAXG,
made in good faith, would make the consummation of the Acquisition imprudent. In
addition, there shall not be any other litigation or other proceeding pending or
threatened against LRT, the consequences of which, in the judgment of CAXG,
could be materially adverse to LRT.




         5.3 CONDITIONS TO OBLIGATIONS OF LRT. The obligation of LRT to effect
the Acquisition is subject to the satisfaction of the following conditions
unless waived by LRT:








9




         (a) REPRESENTATIONS AND WARRANTIES. The representations and warranties
of CAXG set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, LRT shall have received a certificate signed on behalf of CAXG by the
President or the chief executive officer to such effect.




         (b) PERFORMANCE OF OBLIGATIONS OF CAXG. CAXG shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and LRT shall have received a
certificate signed on behalf of CAXG by the Chairman or the chief executive
officer to such effect.




         (c) CLOSING DOCUMENTS. LRT shall have received such certificates and
other closing documents as counsel for LRT shall reasonably request.




         (d) CONSENTS. CAXG shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby.




         (e) DUE DILIGENCE REVIEW. LRT shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of CAXG and shall not have determined that any of the
representations or warranties of CAXG contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that CAXG is
otherwise in violation of any of the provisions of this Agreement.




         (f) PENDING LITIGATION. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of LRT,
made in good faith, would make the consummation of the Acquisition imprudent. In
addition, there shall not be any other litigation or other proceeding pending or
threatened against CAXG the consequences of which, in the judgment of LRT, could
be materially adverse to CAXG.




ARTICLE VI

TERMINATION AND AMENDMENT




         6.1 TERMINATION. This Agreement may be terminated at any time prior to
the Effective Time:




         (a) by mutual consent of CAXG and LRT;








10




         (b) by either CAXG or LRT if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by the breaching party of notice of such breach, or if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the Acquisition shall have become final and
non-appealable; or




         6.2 EFFECT OF TERMINATION. In the event of termination of this

Agreement by either LRT or CAXG as provided in Section 6.1, this Agreement

shall forthwith become void and there shall be no liability or obligation on the
part of any party hereto. In such event, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.




         6.3 AMENDMENT. This Agreement may be amended by mutual agreement of
CAXG, LRT and the SHAREHOLDERS, provided that in the case of CAXG and LRT, any
such amendment must authorized by their respective Boards of Directors, and to
the extent required by law, approved by their respective shareholders. Any such
amendment must be by an instrument in writing signed on behalf of each of the
parties hereto.




         6.4 EXTENSION; WAIVER. At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.




ARTICLE VII

GENERAL PROVISIONS




         7.1 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of three years from the date of this Agreement.




         7.2 NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):








11




         (a)      If to CAXG:




                  No. 1 Industrial District

                  Xinle City

             

    Shijiazhuang, Hebei Province, China




         (b)      If to LRT:




                  No 226, Zhonghua Northern Street

                  Shijiazhuang City, Hebei Province,

   

    China




         (c)    If to the SHAREHOLDER, at the addresses of LRT.




         7.3 INTERPRETATION. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words "include", "includes" or "including" are used
in this Agreement, they shall be deemed to be followed by the words "without
limitation". The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.




         7.4 COUNTERPARTS. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. This English version is just a
reference, if there is any conflict in meaning between the English language
version and Chinese language version of this Agreement, the Chinese version
shall prevail




         7.5 ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES; RIGHTS OF
OWNERSHIP. This Agreement (including the documents and the instruments referred
to herein) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.




         7.6 GOVERNING LAW. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of law. Each party hereby irrevocably submits to the jurisdiction of
any Florida state court or any federal court in the State of Florida in respect
of any suit, action or proceeding arising out of or relating to this Agreement,
and irrevocably accept for





12




themselves and in respect of their property, generally and unconditionally, the
jurisdiction of the aforesaid courts.




         7.7 NO REMEDY IN CERTAIN CIRCUMSTANCES. Each party agrees that, should
any court or other competent authority hold any provision of this Agreement or
part hereof or thereof to be null, void or unenforceable, or order any party to
take any action inconsistent herewith or not to take any action required herein,
the other party shall not be entitled to specific performance of such provision
or part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.




         7.8 PUBLICITY. Except as otherwise required by law or the rules of the
SEC, so long as this Agreement is in effect, LRT shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
CAXG.




         7.9 ASSIGNMENT. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.







         IN WITNESS WHEREOF, this Acquisition Agreement has been signed by the
parties set forth below as of the date set forth above.




China Aoxing Pharmaceutical Company







By: /s/ Shuangjun Xu

    Shuangjun Xu, SHAREHOLDER Representative




     Date: March 11, 2008







By: /s/ Yongjun Song

    Yongjun Song, SHAREHOLDER Representative




     Date: March 11, 2008




By: /s/ Jihong Zhou

    Jihong Zhou, SHAREHOLDER Representative








13




     Date: March 11, 2008




SHIJIAZHUANG LERENTANG PHARMACEUTICAL COMPANY LIMITED




By: /s/ Zhenjiang Yue

    Zhenjiang Yue, Chairman of the board of directors




     Date: March 11, 2008




CHINA AOXING PHARMACEUTICAL COMPANY, INC.





14


